Citation Nr: 0721241	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a fever or 
undetermined origin. 

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for Hodgkin's disease 
as a result of exposure to herbicides.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which adjudicated the issues on 
appeal.  

In his VA Form 9 submitted in June 2004, the veteran 
requested that he be scheduled for a Board hearing at the RO.  
The veteran was initially scheduled for a video conference 
hearing on May 25, 2005, which was cancelled due to technical 
problems with the video equipment.  The veteran was then 
notified that his video conference hearing had been 
rescheduled for July 20, 2007.  However, the veteran failed 
to appear on that date with no explanation provided.  
Therefore, his hearing request is considered withdrawn.  38 
C.F.R. § 20.702(d) (2006).


FINDINGS OF FACT

1.  There is no medical evidence of a chronic disability 
manifested by fevers.  

2.  There is no competent medical evidence that the veteran 
has residuals of a head injury due to in-service head trauma.
3.  Abnormal thyroid functioning was first identified many 
years after service and has not been linked by competent 
medical evidence to service. 

4.  No competent medical evidence shows that the veteran has 
Hodgkin's disease.  

5.  A July 1989 Board decision found that no new factual 
basis had been presented to allow service connection for 
hearing loss since an unappealed June 1981 rating decision, 
because no evidence showed that the veteran's hearing loss 
had its onset either in service or within the first year 
following his separation from service.  

6.  The evidence received since the July 1989 Board decision 
does not include a medical opinion that the veteran's 
bilateral hearing loss was incurred in service or within the 
first year following his separation from service.  

7.  The July 1989 Board decision also found that no new 
factual basis had been presented to allow service connection 
for tinnitus since the unappealed June 1981 rating decision, 
because no evidence showed that the veteran's tinnitus had 
its onset in service.

8.  The evidence received since the July 1989 Board decision 
does not include a medical opinion that the veteran's 
tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  A disability involving fevers was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Residuals of head trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A.        § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

4.  Hodgkin's disease was not incurred in or aggravated by 
service.  38 U.S.C.A.        §§ 1110, 1116 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The July 1989 Board decision that found no new factual 
basis had been presented to allow service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 
7104 (West Supp. 2005); 38 C.F.R. § 20.1100 (2006).

6.  The evidence received since the July 1989 Board decision 
is not new and material, and the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are not reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 
Supp. 2005); 38 C.F.R. §§ 20.1105, 3.159, 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Fever of Undetermined Origin

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for a fever of 
undetermined origin.  However, since a fever is merely a 
physical finding and not a disability for VA compensation 
purposes, the Board must determine whether an underlying 
disability causing fevers is present, and if so, whether it 
is related to service.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted)

The veteran's service medical records show that he was 
hospitalized in June 1969 for a fever and chills associated 
with inguinal pain.  The diagnosis upon admission was fever 
of undetermined etiology.  Tests revealed that the veteran's 
symptoms represented an early cellulites of the left leg.  
However, this condition apparently resolved, as the remainder 
of the service medical records made no further reference to 
cellulites or any other chronic disability manifested by 
fevers.  Thus, the service medical records provide highly 
probative evidence against the claim. 

In addition, the Board reviewed numerous VA and private 
treatment records dated after service, none of which supports 
the veteran's claim.  Although several of these records 
document an elevated body temperature (100.2 degrees in 
January 1967, 103 degrees in August 1969, 102.4 degrees in 
December 1991), there is simply no medical evidence of a 
chronic underlying disability manifested by fevers, to 
include cellulites that has existed since 1969.

In this regard, the veteran was admitted to St. Elizabeth 
Hospital in January 1967 with a fever of 100.2 degrees.  It 
was determined that epilepsy should be ruled out but that he 
was probably normal.  In August 1969 the veteran was 
hospitalized by VA for a fever of 103 degrees and swelling in 
the groin area.  The diagnosis was suspected lymphopathia 
venereum, which was treated and resolved.  Lastly, a VA 
hospitalization report dated in December 1991 notes that the 
veteran had a fever of 102.4, which resolved after two days.  
The diagnoses included right lower extremity lymphadenitis, 
history of left lower extremity lymphadenitis, and history of 
schizophrenia.  Thus, since none of these post-service 
medical records makes any reference to a chronic underlying 
disability manifested by fevers, they provide highly 
probative evidence against the claim. 

In the absence of a current disability manifested by a fever, 
the veteran's claim of entitlement to service connection for 
a fever of undetermined origin must be denied.  It is 
important for the veteran to understand that a "fever" 
constitutes a symptom and not a "disability" for 
compensation purposes, and the fact that he has experienced 
occasional fevers over many years is neither significant nor 
unusual.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez, 13 Vet. App. at 285 (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a fever of undetermined origin.  
Unfortunately, the veteran's own lay statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied.

II.  Residuals of a Head Injury

The veteran is seeking service connection for residuals of a 
head injury in service.  He claims that he received trauma to 
his right frontal lobe after being struck by a flash 
suppressor on a 90 mm. tank.  He explained that he maintained 
consciousness but was unable to see for approximately 20 to 
25 minutes immediately after the injury.  He also indicated 
that X-rays of his skull were negative.  He stated that he 
was immediately released from the hospital but readmitted 
later that evening after he became dizzy and fell.  

The Board notes, however, that none of the service medical 
records show any treatment for a head injury.  This fact 
alone significantly undermines the veteran's contention, and 
provides highly probative evidence against the veteran's 
claim.  The veteran's credibility is further undermined by a 
VA outpatient treatment record dated in July 2003 wherein he 
specifically denied any history of head trauma.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

Since the record shows that the veteran engaged in combat 
with an enemy force while stationed in Vietnam, he argues 
that a head injury in service must be presumed under the 
provisions of 38 U.S.C.A. § 1154(b), which pertains to 
injuries alleged to have been incurred during combat.  For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof 
with respect to the issue of an in-service injury.  See 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

However, it is unclear from the veteran's statements whether 
he is actually claiming that the alleged head injury occurred 
while he was engaged in combat with an enemy force.  This is 
an important distinction because if the alleged injury did 
not occur during actual combat, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, regardless of whether the veteran may 
have participated in combat at some point during his military 
service.  See VAOPGCPREC 12-99 (Oct. 1999) (the phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.")  

Nevertheless, even assuming for discussion purposes that an 
in-service head injury can be presumed under 38 C.F.R. § 
1154(b), the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or of a nexus to service, both of 
which generally require competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Since there is no competent medical evidence that the veteran 
has a current disability related to a head injury, the 
provisions of 38 C.F.R. § 1154(b) provide no basis to award 
service connection.  Post-service medical records show 
treatment for headaches at various times, none of which has 
been attributed to head trauma.  In this regard, when 
hospitalized by VA in April 1970, the veteran reported a 
three to four day history of headaches.  It was noted that 
the veteran had been drinking vodka and arguing with 
relatives over money prior to his admission.  A VA 
hospitalization report dated in June 1972 also lists a 
diagnosis of headaches, etiology undetermined.  However, 
neither report mentions the veteran's period of service as a 
possible cause of his headaches, thereby providing evidence 
against the claim.

When hospitalized by VA in July 1972, the veteran reported a 
occasional severe headaches dating back to an in-service head 
injury.  Several VA outpatient treatment records dated 
between 2001 to 2003 also note a history of migraines dating 
back to in-service head trauma.  However, the Board points 
out that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Since a medical professional did not confirm the veteran's 
history of headaches due to in-service head trauma, none of 
these reports constitutes medical nexus evidence between the 
veteran's headaches and in-service head trauma.

Overall, the Board finds no competent medical evidence that 
the veteran currently suffers from residuals of an in-service 
head injury.  The Board emphasizes that the service medical 
records make no reference to head trauma, that the veteran 
specifically denied any history of head trauma when treated 
by VA in July 2003, and that there is no medical evidence of 
a nexus between the veteran's occasional headaches and his 
period of active duty service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  As such, both the service and 
the post-service medical records provide evidence against the 
veteran's claim.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury.  Since the 
veteran's own lay statements are insufficient to prove his 
claim, Grottveit and Espiritu, both supra, the appeal is 
denied.

III.  Hypothyroidism

The veteran is seeking service connection for hypothyroidism.  
However, his service medical records make no reference to 
hypothyroidism or abnormal thyroid functioning, thereby 
providing highly probative evidence against the claim. 

Indeed, abnormal thyroid functioning was not identified until 
2003, approximately 34 years after the veteran's separation 
from service.  A VA outpatient treatment record dated in July 
2003 refers to a diagnosis of hypothyroidism.  A VA 
outpatient treatment record dated in October 2003, however, 
appears to question that diagnosis.  In this regard, this 
record notes that the veteran's initial laboratory findings 
were consistent with secondary hypothyroidism but that 
"repeat free T4 by equilibrium dialysis were normal at 0.8, 
thereby questioning whether the veteran actually has 
hypothyroidism.  See Brammer, 3 Vet. App. at 225 (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In any event, even assuming of discussion purposes that 
hypothyroidism is present, the fact that abnormal thyroid 
functioning was first identified approximately 34 years after 
service provides highly probative evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  Moreover, none of 
these records includes a medical nexus opinion between the 
veteran's abnormal thyroid functioning and his period of 
active service.  Maggitt, 202 F.3d at 1375.  In short, the 
post-service medical records provide highly probative 
evidence against the claim. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypothyroidism.  Since the veteran's 
lay statements, standing alone, are insufficient to prove his 
claim, see Grottveit and Espiritu, both supra, the appeal is 
denied.

IV.  Hodgkin's Disease

The veteran claims that he has Hodgkin's disease as a result 
of exposure to herbicides while stationed in Vietnam.  Under 
VA regulation, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
Hodgkin's disease, the veteran shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service.  See 38 
C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, although the record shows that the veteran 
served in Vietnam during the Vietnam era, and that Hodgkin's 
disease is a presumptive disease listed in 38 C.F.R. § 
3.309(e), there is absolutely on medical evidence that the 
veteran has Hodgkin's disease.  The Board has thoroughly 
reviewed the entire record, including the service medical 
records, numerous VA and private treatment records, and 
various VA examination reports, none of which makes any 
reference to Hodgkin's disease.  Thus, the veteran's claim 
must be denied as he is unable to prove the essential element 
of a current disability.  See Degmetich and Brammer, both 
supra.  

In other words, the veteran's own lay statements, unsupported 
by competent medical evidence, are insufficient to prove his 
claim.  See Grottveit and Espiritu, both supra.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for Hodgkin's 
disease.  

V.  New and Material Evidence to Reopen Claims 
for Service Connection for Bilateral Hearing 
Loss and Tinnitus

The veteran is ultimately seeking service connection for 
bilateral hearing loss and tinnitus.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen these claims since they were denied by 
the Board in July 1989.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The Board notes that certain chronic diseases, such as 
organic disease of the nervous system, including 
sensorineural hearing loss and tinnitus, may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

In this case, service connection for bilateral hearing loss 
and tinnitus was first denied by the RO in June 1981.  The RO 
determined, after reviewing the veteran's service medical 
records, that neither hearing loss nor tinnitus was 
manifested in service.  The veteran was notified of that 
decision in a letter dated in June 1981.  Since the veteran 
did not appeal that decision within one year, it became final 
and is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A.         § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In 1985, the veteran attempted to reopen his claims for 
service connection for bilateral hearing loss and tinnitus.  
In August 1985, the RO determined that no new and material 
evidence had been submitted which would establish a factual 
basis for granting service connection for hearing loss or 
tinnitus.  The veteran appealed that decision to the Board.

In July 1989, the Board concurred and found no new factual 
basis had been presented to allow service connection for 
bilateral hearing loss and tinnitus since the unappealed June 
1981 rating decision.  In declining to reopen the veteran's 
claims, the Board considered medical records from S.B., M.D.  
In an April 1984 report, Dr. S.B. recorded the veteran's 
history of hearing loss since service as well as a 17-year 
history of bilateral tinnitus.  Dr. S.B. also enclosed an 
audiological evaluation report which confirmed a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board determined that the veteran's self-reported history 
that his bilateral hearing loss and tinnitus had their onset 
in service was not sufficient to reopen his claims.  The 
Board explained, "[A]s the pertinent evidence does not 
demonstrate that tinnitus was manifested in service or that a 
sensorineural hearing loss was present in service or within 
the first year following the veteran's separation from 
service, the Board finds that the evidence received by VA 
subsequent to the June 1981 rating decision does not 
establish a new factual basis warranting an allowance of 
service connection for either bilateral sensorineural hearing 
loss or tinnitus."  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the June 
1989 Board decision is final.  However, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

In August 2003, the veteran again attempted to reopen his 
claims for service connection for bilateral hearing loss and 
tinnitus.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims is 
evidence that has been added to the record since the July 
1989 Board decision.  Since that decision, the only medical 
evidence submitted that pertains to the veteran's hearing 
loss and tinnitus consists of a July 2003 VA outpatient 
treatment report.  This report notes the veteran's long 
history of bilateral hearing loss and tinnitus dating back to 
noise exposure from artillery while on active duty.  

The Board finds that this report is "new" as it did not 
exist at the time of the July 1989 Board decision.  However, 
this report is not material to the central issue in this case 
as to whether the veteran's bilateral hearing loss and 
tinnitus are related to service many years ago.  With respect 
to the veteran's history of hearing loss and tinnitus dating 
back to service, the VA clinician merely recorded the 
veteran's own statements rather than offering an independent 
medical opinion concerning the etiology or date of onset of 
the veteran's bilateral hearing loss and tinnitus.  
Therefore, this report does not constitute competent medical 
evidence of a nexus between these disabilities and service.  
See Leshore, 8 Vet. App. at 409.  Indeed, the Board notes 
that this report is similar to Dr. S.B.'s report, which the 
Board had considered in its July 1989 decision, in which Dr. 
S.B. also recorded the veteran's history of bilateral hearing 
loss and tinnitus since service.  Accordingly, the newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has considered the veteran's own lay statements in 
support of his claim.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the July 1989 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1989 Board decision remains final and the appeal is 
denied.

VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection bilateral hearing loss and tinnitus, the Board 
finds that the RO has complied with Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that, in addition 
to notifying the veteran of evidence and information 
necessary to prove his underlying claim, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, (Fed. Cir. May 
16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The Board also finds that a VA examination 
is not necessary to determine whether any of his claimed 
disabilities on appeal are related to service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no medical evidence of a current 
disability or persistent or recurrent symptoms involving 
residuals of a head injury, Hodgkin's disease, or a 
disability manifested by fevers.  In addition, the veteran's 
abnormal thyroid functioning was first identified 
approximately 34 years after service with no indication that 
it related to service.  Under these circumstances, the 
standards of McLendon are not met in this case.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for bilateral hearing loss and tinnitus, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for a fever or undetermined origin is 
denied. 

Service connection for residuals of a head injury is denied.

Service connection for hypothyroidism is denied.

Service connection for Hodgkin's disease as a result of 
exposure to herbicides is denied.

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


